Citation Nr: 1203160	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis A.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from June 1981 to August 1981 and from December 1990 to April 1991 as well as service in the United States Army Reserves.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in April 2008.  


FINDINGS OF FACT

1.  Hypertension manifested during active duty service.

2.  The Veteran does not currently have chronic hepatitis A for service connection purposes


CONCLUSIONS OF LAW

1.  Hypertension was incurred in the Veteran's active duty service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Hepatitis A was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the issue of entitlement to service connection for hypertension, there is no need to undertake any review of compliance with VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in March 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  She will have the opportunity to initiate an appeal from these "downstream" issues if she disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

Duty to Notify

The record shows that in March 2005, October 2005 and March 2006 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to service connection for hepatitis A.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The RO provided VCAA notice to the Veteran prior to the February 2009 rating decision.  Accordingly, the requirements set out in Pelegrini v. Principi, 18 Vet.App. 112 (2004) have been met.  Further, the March 2006 notice also provided information of the types of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes complete service treatment records, VA treatment records, private treatment records  and a VA examination report.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in August 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hypertension

The Veteran is seeking entitlement to service connection for hypertension.  Service treatment records have been reviewed.  Service treatment records for the first period of active duty service are silent with respect to any findings of hypertension.  A February 1990 service examination prior to her entry into her second period of active duty service showed a blood pressure reading of 150/90 and it was recommended that she see a medical doctor for a blood pressure assessment.  However, no diagnosis of hypertension was made at the examination.  Further, a March 1991 service examination prior to her discharge from her second period of active duty service showed a blood pressure reading of 152/100, but again no diagnosis of hypertension was given.  

At a January 1994 service examination, the Veteran's blood pressure reading was 150/70 and elevated blood pressure was noted.  In a February 1999 Reserve periodic medical history, the Veteran reported a history of high blood pressure.  Follow up March 1999 treatment records showed a provisional diagnosis of hypertension.  Subsequent private and Reserve treatment records continue to show an assessment of hypertension.  A September 2007 handwritten note from the Veteran's private medical doctor indicated that she had been under his care for hypertension since December 2000.  

The Veteran was afforded a VA examination in August 2006.  The claims file was reviewed.  The Veteran reported being diagnosed with high blood pressure in the early 1990s and had been on medication since 1995-1996.  She stated that she did not have high blood pressure prior to entering the military.  She provided that she most likely got her high blood pressure from the stress of being in the military for four months.  The diagnosis was poorly controlled hypertension.  The examiner noted that there were multiple documentations of uncontrolled hypertension in the claims file.  After examining the Veteran and reviewing her claims file, the examiner determined that it was at least as likely as not that the Veteran's hypertension had its onset during the time the Veteran was on active duty status.    

Initially, the Board observes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Although the February 1990 service examination prior to her second period of active duty service, showed elevated blood pressure and recommended an assessment, the examiner did not diagnose hypertension.  Accordingly, the Veteran was presumed sound with respect to this condition when she entered her second period of active duty service.  A service examination during this period of service again showed elevated blood pressure and the Veteran  reported at the August 2006 VA examination that her hypertension likely began during this period of service.  Further, based on a review of the claims file, the Veteran's history and a thorough examination, the August 2006 VA examiner determined that it was at least as likely as not that the Veteran's hypertension began during her second period of active duty service.  Importantly, there is no medical evidence of record to refute this medical opinion.  Therefore, based on the August 2006 medical opinion, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b).  

Hepatitis A

The Veteran is also seeking service connection for hepatitis A.  Service and Reserve treatment records are silent with respect to any acute hepatitis A infections.  However, an April 1998 private lab report showed that a Hepatitis A antibodies test was reactive.  It was noted that the test detected antibodies to hepatitis A, but did not differentiate between IGG and IGM.  Subsequently, a February 2003 mobilization record checklist indicated that the Veteran needed a hepatitis A vaccine.  

Follow up private treatment records are also silent with respect to any diagnosis of or treatment for hepatitis A infections.  Importantly, the Veteran has not identified any such treatment records.  

After examining the Veteran and reviewing the claims file, the August 2006 VA examiner determined that the antibodies to hepatitis A could be secondary to vaccinations as part of her physical examinations for the military.  He specifically observed that there was no documentation of an acute episode of hepatitis in the claims file.  

In the notice of disagreement, the Veteran's representative argued that the Veteran had been clinically diagnosed with hepatitis A and was currently being treated for it.  Further, in a January 2012 brief, the Veteran's representative indicated that the  service treatment records showed the presence of hepatitis A and requested a VA examination because she had not been given one.  However, the record shows that the Veteran's service treatment records and post service private treatment records are silent with respect to any treatment course for hepatitis A.  Moreover, the Veteran has already been afforded a VA examination and given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review.  

Therefore, given the lack of evidence that the Veteran currently suffers from hepatitis A, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently has hepatitis A for VA service connection purposes.  Significantly, the August 2006 VA examination report indicated that that the antibodies to hepatitis A could be secondary to vaccinations as part of her physical examinations for the military and observed that there was no documentation of an acute episode of hepatitis in the claims file.  There is no medical evidence of record to refute this opinion.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

Further, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Nevertheless, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to say that she experienced symptoms while in service.  Further, she is also competent to report a continuity of symptoms since service.  However, in the instant case, she has not provided any lay evidence of pertinent symptomatology that began in service and has continued to the present.  Moreover, the Veteran is not competent to diagnosis a chronic hepatitis A disability.  Given that lab work is necessary as well as a thorough medical examination to determine the causation of hepatitis A, the Board finds that medical experience is required to diagnose hepatitis A and link it to service, and that the Veteran has not shown that she has such experience.  The Board recognizes that in a May 2008 statement, the Veteran's representative indicated that the Veteran had medical training as a nurse and her military occupational specialty was trauma/emergency room nurse in Iraq.  However, the Veteran's service personnel records indicate that the representative was mistaken.  The Veteran's DD 214 showed that her military occupational specialty was administrative specialist.  Moreover, Reserve records showed that her occupation was communications data technician.  In sum, the Veteran has not demonstrated any medical expertise to be able to diagnose a chronic hepatitis A disability and link it to service.  

In conclusion, the preponderance of the evidence is against service connection for hepatitis A.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for hypertension is warranted.  To that extent, the appeal is granted. 

Service connection for hepatitis A is not warranted.  To that extent, the appeal is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


